United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  June 20, 2006

                                                         Charles R. Fulbruge III
                                                                 Clerk
                             No. 05-10401
                           Summary Calendar



UNITED STATES OF AMERICA

                     Plaintiff - Appellee

     v.

GLEN HARVICK

                     Defendant - Appellant

                       --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                     USDC No. 4:04-CR-23-4-Y
                       --------------------

Before KING, WIENER, and DeMOSS, Circuit Judges.

PER CURIAM:*

     Glen Harvick appeals his conviction for importation of

methylenedioxymethamphetamine (MDMA) and aiding and abetting,

contending that the district court should have granted his motion

to suppress.   Relying on Wilson v. Arkansas, 514 U.S. 927, 931

(1995), and 18 U.S.C. § 3109, Harvick argued in the district

court that the officers did not comply with the “knock and

announce” rule before entering the apartment where the MDMA was

found.


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 05-10401
                                 -2-

     On appeal, Harvick challenges only the district court’s

factual determination that the officers did not conduct an

unannounced entry in violation of the Fourth Amendment.   After

reviewing the transcript of the suppression hearing, we conclude

that the district court did not commit clear error in finding

that the entry did not violate the “knock and announce”

principle.    See United States v. Santiago, 310 F.3d 336, 340 (5th

Cir. 2002).

     AFFIRMED.